       Case 1:16-cr-00238-BLW Document 111 Filed 03/10/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 1:16-cr-00238-BLW

        Plaintiff,                            MEMORANDUM DECISION
                                              AND ORDER
         v.

  YAHQUB BELLO,

        Defendant.



                                INTRODUCTION
      Before the Court is Defendant’s pro se Motion for Return of Property

Pursuant to Federal Rule of Criminal Procedure 41(g). Dkt. 96. Defendant requests

the return of $15,000 seized during a search of his home. He also requests the

return of 2 laptop computers and 2 iPhones (“electronic devices”). Submitted with

respect to Defendant’s Motion is an affidavit filed by Ayodeji Babaniyi asserting

entitlement to a portion of the money seized and a request that it be returned to

him. Dkt. 97. The Government filed a response indicating that it has made efforts

to return the electronic devices. See Dkt. 98. For the reasons explained below, the

Court will deny the Motion as to the money. The Government is ordered to

respond within 30 days as to the status of the electronic devices.


MEMORANDUM DECISION AND ORDER - 1
        Case 1:16-cr-00238-BLW Document 111 Filed 03/10/21 Page 2 of 4




                                  BACKGROUND

      On November 27, 2017, Defendant was sentenced to 15 months

imprisonment after pleading guilty to bank fraud. See Dkt. 72. As part of the Plea

Agreement, Defendant agreed to forfeit $12,380 seized from his bedroom closet

and $1,800 seized from his wallet during a search conducted by law enforcement.

See Dkt. 27 at 6. Upon his guilty plea, the Court entered a Preliminary Order of

Forfeiture listing the cash sums as property subject to forfeiture. Dkt. 53 at 2. On

April 26, 2018, the Court entered a Final Order of Forfeiture and noted that no

claims had been filed. Dkt. 94.

      Defendant now requests the return of the money and electronic devices

seized during the search of his home.

                                    ANALYSIS

      The Court will deny the defendant’s request for the return of the money

seized. Defendant claims that he is entitled to the money because it is not a fruit or

instrumentality of criminal activity and thus not subject to forfeiture. However, this

money was properly forfeited. Pursuant to the Plea Agreement, Defendant agreed

to forfeit the monies seized from his bedroom and wallet. Dkt. 27 at 6.

Additionally, the Court issued a Final Order of Forfeiture to which there were no

claims filed. Accordingly, neither Defendant nor Mr. Babaniyi have rights to the




MEMORANDUM DECISION AND ORDER - 2
        Case 1:16-cr-00238-BLW Document 111 Filed 03/10/21 Page 3 of 4




money and the request for its return is denied. See United States v. Fitzen, 80 F.3d

387, 389 (9th Cir. 1996).

      As to the electronic devices, the Government has indicated that it has

reached out to Defense counsel to return those items. The Government is hereby

ordered to respond within thirty (30) days as to the status of the electronic devices.



                                       ORDER

      IT IS ORDERED that:

      1.     Defendant’s Motion for Return of Property (Dkts. 96, 97) is DENIED

without prejudice. Defendant may refile his motion if the electronic devices have

not been returned upon the Government’s response to this Order.

      2.     The Government shall respond within 30 days of this Order as to the

status of returning the electronic devices.



                                              DATED: March 10, 2021


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
     Case 1:16-cr-00238-BLW Document 111 Filed 03/10/21 Page 4 of 4




MEMORANDUM DECISION AND ORDER - 4
